    Case 1:18-cv-03984-MHC Document 92-2 Filed 04/28/21 Page 1 of 27




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

EMILY PINON, GARY C. KLEIN,
KIM BROWN, JOSHUA FRANKUM,
DINEZ WEBSTER, and TODD
BRYAN, on behalf of themselves and
all others similarly situated,
                                                CASE NO: 1:18-CV-03984-MHC
                 Plaintiffs,

     v.
MERCEDES-BENZ USA, LLC, and
DAIMLER AG,
                 Defendants.




    I, Lee M. Bowron, hereby declare as follows:


    1. I am an actuary with Kerper and Bowron LLC, and I make this declaration

          in support of our Plaintiffs’ Motion for Award of Attorneys’ Fees,

          Expenses, and Class Representative Service Awards.

    2. I have personal knowledge of the facts stated below and, if called upon,

          could and would competently testify thereto.

                    Background of Kerper and Bowron LLC

    3. Kerper and Bowron LLC is an experienced consulting and actuarial firm

          that specializes in evaluating property and casualty exposures, including
      Case 1:18-cv-03984-MHC Document 92-2 Filed 04/28/21 Page 2 of 27




         extended warranty, vehicle service contracts, GAP insurance, personal and

         commercial lines, and environmental reserving. Additionally, Kerper and

         Bowron LLC and our affiliates are industry experts in providing

         reinsurance accounting, advanced analytics for the finance and insurance

         industry and statements of actuarial opinion. Lee Bowron has over 30

         years’ experience as an actuary, with the last 20 years as an independent

         consultant. Further details on his experience are located on the attached

         resume.

      4. I, Lee Bowron, am an Associate of the CAS (ACAS) and my basic

         education includes credit for Exam 7 – Estimation of Policy Liabilities,

         Insurance Company Valuation, and Enterprise Risk Management.

         Knowledge relating to U.S. financial reporting and regulation was obtained

         through experience working as a credentialed actuary in the U.S.

         property/casualty insurance industry for over 20 years as well as obtaining

         relevant continuing education.

      5. Kerper and Bowron LLC is being compensated for time spent by me and

         my team at standard billing rates and for out-of-pocket expenses at cost.

         Kerper and Bowron currently bills for our time at $425 per hour for a

         partner, $350 for a credentialed actuary and $275 for an analyst. Kerper




N.D. Ga. No. 1:18-CV-03984-MHC            2
      Case 1:18-cv-03984-MHC Document 92-2 Filed 04/28/21 Page 3 of 27




         and Bowron LLC’s fees are not in any way contingent upon the outcome

         of this matter.


                                 Purpose of Report

      6. At the request of the Class Counsel, Kerper and Bowron LLC calculated a
         range of the economic impact of a proposed settlement of Pinon v. Daimler
         AG, MBUSA. The settlement is regarding claims of peeling, flaking, or
         bubbling of the exterior clearcoat of specific models of Mercedes with
         “Mars Red” paint.
      7. The scope of the proposed settlement includes the following general
         provisions:


            • Coverage for future claims limited to 15 years or 150,000 miles after
               the vehicle’s original in-service date, whichever occurs first. This
               is also subject to a sliding scale based on the age and mileage of the
               vehicle.


            • Reimbursement of past claims subject to limitations and a sliding
               scale based on the age and mileage of the vehicle.




N.D. Ga. No. 1:18-CV-03984-MHC           3
      Case 1:18-cv-03984-MHC Document 92-2 Filed 04/28/21 Page 4 of 27




                                   Executive Summary

      8. Our point and range estimate for the expected claims and retail price are

         shown below (000s):



                                                    Point       Low         High
             Estimated Future Claims (000s)           $13,130    $ 10,504     $ 15,756

             Retail Price of Service Contract        $ 33,554    $ 26,843     $ 40,264

             Reimbursement of Past Claims            $ 10,545     $ 5,272     $ 15,817

             Total Estimated Value                   $ 44,098    $ 32,115    $ 56,081


      9. The retail price of a service contract is typically made up of 3 components:
         a loss fund, administrator cost, and marketing fee. The loss fund is
         generally the expected amount of losses plus a margin for premium taxes
         and profit. The administrator will receive a fee for administering the
         product, such as issuing the service contract, adjudicating claims and
         processing transfer and other transactions. The marketer will receive a fee
         for selling the product.


      10. Adding the insurance, administrator, and marketer pieces, we get a range
         of suggested retail prices for this warranty.


      11. Reimbursement of past claims is an estimate of the claim amounts to be
         paid by Mercedes for out-of-warranty past claims. In addition to the
         sliding scale based on mileage and age, it is limited by the amount of



N.D. Ga. No. 1:18-CV-03984-MHC                  4
      Case 1:18-cv-03984-MHC Document 92-2 Filed 04/28/21 Page 5 of 27




         goodwill claims previously paid as well as the expected claiming rate of
         eligible class members.


      12. The Total Settlement Value is the sum of the retail price of the service
         contract and the reimbursement of past claims. It is an estimate of the total
         economic value of the settlement.

                                   Data Analyzed

      13. The following data was provided by Class Counsel and Mercedes:
         • Complaints and Settlement Frameworks for the class action
         • Detailed listing of all warranty claims paid through approximately
            August 2020.
         • Sales of class vehicles by model and model year
         • Aggregate separation of goodwill and warranty claims


                              Settlement Provisions

      14. For analysis purposes, we have used November 13, 2021 as the projected
         settlement date – the date on which repairs would begin to be made under
         the settlement provision.
      15. The proposed repairs are available for up to 15 years or 150,000 miles
         after the vehicle’s original in-service date, whichever occurs first.
      16. In addition, a sliding scale of benefits is proposed which would reduce
         the payouts based on this schedule:




N.D. Ga. No. 1:18-CV-03984-MHC            5
      Case 1:18-cv-03984-MHC Document 92-2 Filed 04/28/21 Page 6 of 27




      a. 100% coverage for Subject Vehicles that have been in service for less than

         7 years (84 months) and have less than 105,000 miles

      b. 50% coverage for Subject Vehicles that do not fall within Category 1 and

         have been in service for less than 10 years (120 months) and have 150,000

         miles or less.

      c. 25% coverage for Subject Vehicles that do not fall within Categories 1 or

         2 and have been in service for less than 15 years (180 months) and have

         150,000 miles or less.

                          Coverage for Future Claims

      17. Future Claims are estimated by multiplying the number of impacted
         vehicles (used as the selected exposure base) and the expected cost per
         exposure.
      18. Impacted Vehicles

         Data was limited to the number of vehicles sold for each calendar year.

         It was assumed that vehicles were sold between September and August

         for the subsequent model year. For example, model year 2013 was

         assumed to have uniform sales between September 1, 2012 and August

         31, 2013.

      19. Because the coverage is impacted by mileage limitations, we assumed
         that drivers drove the following miles per month, with 20% of vehicles in
         each group:

N.D. Ga. No. 1:18-CV-03984-MHC          6
      Case 1:18-cv-03984-MHC Document 92-2 Filed 04/28/21 Page 7 of 27




                                                Estimated Miles Driven
                                                per Month
                            Group 1                        550
                            Group 2                        900
                            Group 3                       1150
                            Group 4                       1400
                            Group 5                       2100


      20. We averaged the exposures to estimate the end of the warranty as well as
         the end of the settlement period.
      21. In addition, we assumed that 1.5% of vehicles each year would be
         scrapped and no longer subject to claims.
      22. Expected Cost Per Exposure

      After developing exposures as shown above, they were divided by the

      historical warranty claim costs to develop a cost per exposure.

      23. From this data, the following observations were made:
         • Approximately 2/3rds of the data and claims were from C-Class
            models. We did not observe any credible differences in model and did
            not use this in our analysis.
         • There are very few claims from the 2004-2011 model years, moderate
            claims between 2012-2013 and increased claims 2014-2016. Data
            beyond 2016 is not credible since the number of class vehicles in these
            years is small. Please see Exhibit 2.
         • There are relatively few claims in the first year and costs increase after
            this. Since these claims will be after the warranty and costs are



N.D. Ga. No. 1:18-CV-03984-MHC              7
      Case 1:18-cv-03984-MHC Document 92-2 Filed 04/28/21 Page 8 of 27




            increasing, we projected a higher claim cost for the warranty period.
            Please see Exhibit 3.
         • Based on this data, we selected an annual cost of $350 with a 2.5%
            inflation rate each year.
         • Our development of exposures eliminated any vehicles over 15 years
            of age or 150,000 miles. A sliding scale which combines the age and
            mileage reduction provisions was used. Please see Exhibit 4.
         • A reduction was also used for earlier model years which have seen few
            claims. This is based on the cost per exposure developed in Exhibit 2.
            Please see exhibit 5.
         • It is difficult to determine whether claiming behavior will be different
            under the manufacturer’s warranty and the class settlement. Class
            settlement vehicles will be older, and owners may be less likely to file
            based on the age of vehicle. However, most “wear-and-tear” and
            shedding paint occurs on vehicles older than 15 years and certainly
            older than 10 years. Also, the class notice may increase claims since
            coverage may not have been clear under the manufacturer’s warranty.
      24. The final cost is then calculated as follows:

         Estimated exposures adjusted for the 150,000-mileage limit and

         scrapping

         X The estimated cost per exposure ($350 adjusted 2.5% for inflation since
         8/31/2020)
         X A reduction factor based on the sliding scale of benefits
         X A reduction factor for earlier model years with limited claims



N.D. Ga. No. 1:18-CV-03984-MHC           8
      Case 1:18-cv-03984-MHC Document 92-2 Filed 04/28/21 Page 9 of 27




                             Development of Retail Price

      25. Based on the claims developed above, we calculated an expected retail
         price for a service contract which would cover the settlement provisions.
         This expected retail price would not only include the expected claims, but
         also the administrative and marketing expenses of this hypothetical service
         contract.

                                 Insurance Expenses

      26. Insurance expenses are relatively small and reflect premium tax and a
         profit margin for the cost of capital. The amount selected was 2.5% for
         premium taxes, 4% for profit, and 3.5% for other expenses for a 10.0%
         margin.

                                Administrative Costs

      27. Administrative costs are used to cover the costs of issuing, servicing, and
         paying claims on service contracts.
      28. We estimated administrative costs to be 15% of the combined insurance
         expenses and loss costs. This is likely the low end of the range of expected
         administrative costs but the main costs for this type of product would be
         servicing claims.

                                  Marketing Fees

      29. Markups on these programs by auto dealers or service contract writers
         vary widely but are usually around 100% (with direct marketed programs
         having, in general, even higher markups). Often the markups are flat and
         since the service contract cost is low, the percentage markup would likely


N.D. Ga. No. 1:18-CV-03984-MHC           9
     Case 1:18-cv-03984-MHC Document 92-2 Filed 04/28/21 Page 10 of 27




         be higher in the marketplace, but we have conservatively selected a 100%
         markup on loss cost and administrator cost.

                     Range of Results – Extended Warranty

      30. As this is a point estimate and the actual results are subject to deviation,
         we formed a range of reasonable estimates. This does not mean that the
         actual results will be within this range, rather than the expected value of
         the retail price of the program can be reasonably ascertained within this
         range.
      31. For the expected retail price, we created a range of +/-20%.

                        Reimbursement For Past Claims

      32. The process for estimating the reimbursements for past claims is similar
         to the approach for future claims. Please see Exhibit 6 for relevant details.

      • Exposures were developed using the methodology above for the period
        between the estimated warranty expiration and the proposed effective
        settlement date of November 13, 2021.

      • These exposures were reduced for the model year impacts on Exhibit 5.
        This is shown in Exhibit 6, Column 1.

      • The same cost per exposure developed above was utilized for the past
        claim estimate, with the amount detrended to the estimate for each calendar
        year. This is shown in Exhibit 6, Column 2.

      • Goodwill claims were subtracted from the initial estimate This is shown
        in Exhibit 6, Column 4.

      • The revised estimate was reduced to account for the mileage and time
        limitations of the settlement agreement. This is shown in Exhibit 6,
        Column 5.


N.D. Ga. No. 1:18-CV-03984-MHC           10
     Case 1:18-cv-03984-MHC Document 92-2 Filed 04/28/21 Page 11 of 27




      • An estimate of the number of class members with a valid claim who will
        complete the claiming process is estimated on Exhibit 7. It is estimated
        that a significant number of valid claims will not be presented due to
        documentation and lack of follow-up from the vehicle owner. In addition,
        some of the claims presented may be for less value since the customer may
        have not repaired using the same “high end” process as Mercedes.

      • This model year estimate in Exhibit 7 was calculated for each calendar year
        and a final estimate is calculated. This is shown on Column 6.

      • A high and low range was created. Because of the high uncertainty around
        class member claiming behavior, a +/-50% range was used. This is shown
        on Columns 7 and 8.


      33. The point estimate for these claims is $10.5 million with a reasonable range
         between $5.3 million and $15.8 million.

                               Scope and Limitations

      34. Data Reliance

         In performing this analysis, we relied upon data and other information

         provided to us by Class Counsel and Daimler AG USA (Mercedes), as

         well as industry sources of data. We did not independently audit or

         verify this data and information as such a review was beyond the scope

         of our assignment. We have no reason to believe it is inaccurate or

         incomplete and did not find material defects in the data.

      35. Significant Digits




N.D. Ga. No. 1:18-CV-03984-MHC          11
     Case 1:18-cv-03984-MHC Document 92-2 Filed 04/28/21 Page 12 of 27




         Numbers in the exhibits are generally shown to more significant digits

         than their accuracy suggests. This has been done to simplify review of

         the calculations.

      36. Interpretation of Conclusions

         Some of the assumptions, methods, and conclusions in this report are of a

         significantly technical nature. The recipient should understand the

         assumptions, methodology and possible variability in results that are

         inherent in our conclusions.

      37. Uncertainty

         Due to the uncertainties inherent in the estimation of future costs, it

         cannot be guaranteed that the estimates set forth in the report will not

         prove to be inadequate or excessive and actual costs may vary

         significantly from our estimates.

      38. Unanticipated Changes

         Unanticipated changes in factors such as judicial decisions, legislation

         actions, claim consciousness, claim management, claim settlement

         practices, and economic conditions may alter the conclusions.

      39. Best Estimate

         These caveats and limitations notwithstanding, the conclusions represent

         our best estimate of the suggested retail price for this extended warranty
N.D. Ga. No. 1:18-CV-03984-MHC            12
     Case 1:18-cv-03984-MHC Document 92-2 Filed 04/28/21 Page 13 of 27




         and are made within a reasonable degree of actuarial probability or

         certainty.




      I declare under penalty of perjury under the laws of the United States of

      America that the foregoing is true and correct.




Dated: April 27, 2021            Respectfully submitted,


                                  Lee M. Bowron




N.D. Ga. No. 1:18-CV-03984-MHC          13
  Case 1:18-cv-03984-MHC Document 92-2 Filed 04/28/21 Page 14 of 27
                                                                                         Appendix A
                                                                                         Page 1 of 3




400 Vestavia Pkwy Ste 131                   Birmingham, AL 35216
205-870-0595                                lee@kerper-bowron.com

Lee M. Bowron, ACAS, MAAA

 Work               J. Huell Briscoe and Associates, Chicago
                    Vice President
 Experience
                    2013 - Present

                       •    General management and strategic planning for Chicago based
                            reinsurance accounting firm.

                    Kerper and Bowron LLC, Birmingham, AL
                    Principal
                    March 2001 - Present

                   •   Founded consulting firm in March 2001. Clients include insurance
                       companies, state governments, reinsurance companies, managing
                       general agencies and financial consulting firms.
                   •   Practice focuses on extended service contract, GAP, and captive market.
                       Extended service contract projects include:
                        Statutory Loss Reserve Opinion for regional service contract
                           company
                        Product development for a major auto service contract company
                        Evaluation of liabilities for a major risk retention group for auto service
                           contract
                        Auto service contract rate filings for a major auto service contract
                           company
                        Sarbanes-Oxley compliance with actuarial function for a major
                           service contract company
                        Development of pro-forma and reinsurance captive accounting for a
                           regional service contract company
                        Acquisition due diligence for purchase of a service contract writers.

                    Permanent General Companies, Nashville, TN
                    February 1999 – February 2001
                    Vice President and Chief Actuary
                    September 1993 – February 1999
                    Actuary
 Case 1:18-cv-03984-MHC Document 92-2 Filed 04/28/21 Page 15 of 27
                                                                                    Appendix A
                                                                                    Page 2 of 3

                •   Broad responsibility for reserving and pricing for a book of private
                    passenger, reinsurance, and captive operations. Responsible for
                    managing the staff of both the product management and the actuarial
                    department.
                •   Responsible for developing data warehouse.
                •   Reported to the CEO and participated in strategic planning, reinsurance
                    strategies and information system implementations.
                •   Supervised the pricing and product development of a new non-standard
                    program in several states.
                •   Responsible for all actuarial activities of the company, including
                    ratemaking, reserving and statistical reporting
                •   Assisted in acquisitions and negotiated loss portfolio transfer of reserve
                    liabilities

                Alfa Insurance Companies, Montgomery, AL
                July 1990 – August 1993
                Actuarial Analyst

                •   Ratemaking for 2nd largest insurer in the state of Alabama



Education       1989                     University of the South        Sewanee, TN
                BS , Mathematics



Professional    Associate, Casualty Actuarial Society
activities
                Member, American Academy of Actuaries

                Approved Actuary for Captive Feasibility Studies, Alabama, Oklahoma,
                Tennessee, South Carolina and the District of Columbia

                Speaker, CAS Annual Meeting Fall 2007

                Speaker, Casualty Actuaries of the Southeast, Fall 1998, March 2001, Fall
                2007

                Speaker, Midwest Actuarial Forum Fall 2007

                Speaker, Southwest Actuarial Forum Spring 2008

                Speaker, Quebec Actuarial, Spring 2008

                Panelist, Ratemaking Seminar (2001, 2002)

                Panelist, Dynamic Financial Analysis Seminar (2001)

                Panelist, Predictive Modeling Seminar (2008)

                Former Member, Casualty Actuarial Exam Committee
 Case 1:18-cv-03984-MHC Document 92-2 Filed 04/28/21 Page 16 of 27
                                                                                      Appendix A
                                                                                      Page 3 of 3

                Former Member, Ratemaking Committee

                Former Chair, Open Source Software Committee

                Member, Webinar Committee



                “An Exposure Based Approach to Automobile Service contract Ratemaking
Publications    and Reserving” , proposal accepted by Casualty Actuarial Society to be
                published in 2006.

                “Ratemaking for Maximum Profitability”, published in the 2001 Ratemaking
                Discussion Forum

                 “Zipf’s Law”, published in the January 2004 issue of Contingencies

                “Staying in the Race”, published in the December 2001 issue of Best’s Review.
                                   Case 1:18-cv-03984-MHC Document 92-2 Filed 04/28/21 Page 17 of 27
                                                                                                                                                  Appenix B

                                                                                                                                                  Exhibit I.A
PINON V. DAIMLER AG, MBUSA                                                                                                                       PAGE 1 of 1
Analysis of Economic Impact of Proposed Settlement

                                    (1)                  (2)               (3)              (4)          (5)            (6)          (7)


                                                                      Exposures        Weighted       Model Year   Age of Vehicle   Future
Model Year                   Vehicle Populaton       Current Loss  Limited by Miles CostPerExposure   Adjustment    Adjustment      Losses
                    2004                   1,760             4,714             -               365              5%            25%          -
                    2005                   5,593            32,794             -               365              5%            25%          -
                    2006                   5,461            25,771             -               365              5%            25%          -
                    2007                   4,433            31,143             209             365              5%            25%          952
                    2008                   5,722            83,576           1,367             367              5%            25%        6,270
                    2009                   4,876            41,451           2,762             370              5%            25%       12,761
                    2010                   6,566            29,636           5,901             374             10%            25%       55,141
                    2011                   4,801           481,727           6,069             378             50%            25%      286,672
                    2012                   6,101         1,765,383          10,857             377             75%            32%      990,045
                    2013                   9,263         4,159,805          21,680             380            100%            36%    3,003,010
                    2014                   8,962         5,439,593          27,305             382            100%            40%    4,133,444
                    2015                   3,663         2,508,688          13,786             383            100%            49%    2,570,828
                    2016                   1,351           486,963           6,132             385            100%            56%    1,323,279
                    2017                     558            59,291           3,048             387            100%            63%      739,012
                    2018                       5               -                 31            390            100%            68%        8,297

                                          69,115       15,150,535                99,148                                             13,129,712


             (3)           Exposures (per Year) of class vehicles with 150 K limit
             (4)           Trended cost of $350 by Model Year
             (5)           Earlier model years shows fewer repairs
             (6)           Adjustment for settlement provisions on age/mileage of vehicle
             (7)           (4) x (5) x (6) x (7)
             (8)




                                                                                                                                                  4/27/2021
N.D. Ga. No. 1:18-CV-03984-MHC                                              KERPER AND BOWRON, LLC                                                  3:25 PM
                                           Case 1:18-cv-03984-MHC Document 92-2 Filed 04/28/21 Page 18 of 27
                                                                                                                                                                                 Appenix B

                                                                                                                                                                                 Exhibit I.B
PINON V. DAIMLER AG, MBUSA                                                                                                                                                      PAGE 1 of 1
Analysis of Economic Impact of Proposed Settlement

                                     (1)                 (2)             (3)               (4)                (5)           (6)              (7)              (8)              (9)


                                                                      Estimated         Insurance      Administration
Model Year                   Vehicle Populaton       Current Loss    Future Loss          Costs           Costs           Markup        Point Estimate Low End of Range High End of Range
                    2004                   1,760            11,428             -                 -                 -             -                  -               -                 -
                    2005                    5593            20,206             -                 -                 -             -                  -               -                 -
                    2006                   5,461            43,252             -                 -                 -             -                  -               -                 -
                    2007                    4433            51,017             952               106              159          1,217              2,434           1,947             2,920
                    2008                   5,722            46,100           6,270               697            1,045          8,011            16,023          12,818            19,227
                    2009                    4875            13,723          12,761             1,418            2,127         16,305            32,610          26,088            39,132
                    2010                   6,567            25,742          55,141             6,127            9,190         70,459           140,917         112,734           169,101
                    2011                    4801            74,443         286,672            31,852           47,779        366,304           732,607         586,086           879,129
                    2012                   6,101           501,345         990,045           110,005         165,008       1,265,058         2,530,116       2,024,092         3,036,139
                    2013                    9263         2,481,851       3,003,010           333,668         500,502       3,837,179         7,674,358       6,139,486         9,209,229
                    2014                    8962         7,406,321       4,133,444           459,272         688,907       5,281,623        10,563,245       8,450,596        12,675,894
                    2015                    3663         3,511,588       2,570,828           285,648         428,471       3,284,947         6,569,895       5,255,916         7,883,874
                    2016                   1,351           881,139       1,323,279           147,031         220,547       1,690,857         3,381,714       2,705,371         4,058,057
                    2017                     558            82,379         739,012            82,112         123,169         944,293         1,888,587       1,510,870         2,266,304
                    2018                       5               -             8,297               922            1,383         10,602            21,204          16,963            25,444

                                            69,115      15,150,534      13,129,712         1,458,857          2,188,285    16,776,855       33,553,709       26,842,967        40,264,451


             (3)           From Exhbit 1(a)
             (4)           (3)/90% - (3)
             (5)           [(3) + (4)] x 15%
             (6)           [(4) + (5)] x 100%
             (7)           (4) + (5)+ (6)
             (8)           (7) x 80%
             (9)           (7) x 120%




                                                                                                                                                                                 4/27/2021
N.D. Ga. No. 1:18-CV-03984-MHC                                                       KERPER AND BOWRON, LLC                                                                        3:25 PM
                            Case 1:18-cv-03984-MHC Document 92-2 Filed 04/28/21 Page 19 of 27

                                                                                                 Appenix B

                                                                                                  Exhibit II
PINON V. DAIMLER AG, MBUSA
                                                                                                PAGE 1 of 1
Analysis of Economic Impact of Proposed Settlement

Projected Unadjusted Exposure Cost by Calendar Year


                                          Cost
Year                              Per Exposure
                    2022                365.02
                    2023                374.14
                    2024                383.50
                    2025                393.09
                    2026                402.91
                    2027                412.99
                    2028                423.31
                    2029                433.89
                    2030                444.74
                    2031                455.86




                                                                                                 4/27/2021
N.D. Ga. No. 1:18-CV-03984-MHC                        KERPER AND BOWRON, LLC                       3:25 PM
                             Case 1:18-cv-03984-MHC Document 92-2 Filed 04/28/21 Page 20 of 27

                                                                                                             Appenix B

                                                                                                              Exhibit III
PINON V. DAIMLER AG, MBUSA
                                                                                                            PAGE 1 of 1
Analysis of Economic Impact of Proposed Settlement


Cost per Exposure by Age of Claim

                                                 Age
                                                             0                1         2          3            4
2012                                                     0.25             5.14     30.53      79.82       172.39
2013                                                     1.31            11.72     58.83     168.80       108.67
2014                                                     1.19            22.46    123.16     147.66       195.79
2015                                                     8.68            57.37    109.05     175.53       225.23
2016                                                     8.38            16.64     78.66     116.38

                                                        0 to 1           1 to 2    2 to 3        3 to 4    4 to 5
2012                                                    20.72             5.94      2.61          2.16
2013                                                     8.92             5.02      2.87          0.64
2014                                                    18.86             5.48      1.20          1.33
2015                                                     6.61             1.90      1.61          1.28
2016                                                     1.99             4.73      1.48

Selected Cost                                            225
Selected Dev                                             1.56

Selected Cost per Exposure                                350




                                                                                                             4/27/2021
N.D. Ga. No. 1:18-CV-03984-MHC                         KERPER AND BOWRON, LLC                                  3:25 PM
                            Case 1:18-cv-03984-MHC Document 92-2 Filed 04/28/21 Page 21 of 27

                                                                                                 Appenix B

                                                                                                  Exhibit IV
PINON V. DAIMLER AG, MBUSA
                                                                                                PAGE 1 of 1
Analysis of Economic Impact of Proposed Settleme


Settlement Provision Reducton by Age of Car

Year                             Allowable Claim
                       1                   100%
                       2                   100%
                       3                   100%
                       4                   100%
                       5                    95%
                       6                    92%
                       7                    88%
                       8                    50%
                       9                    50%
                      10                    50%
                      11                    25%
                      12                    25%
                      13                    25%
                      14                    25%
                      15                    25%




                                                                                                 4/27/2021
N.D. Ga. No. 1:18-CV-03984-MHC                     KERPER AND BOWRON, LLC                          3:25 PM
                             Case 1:18-cv-03984-MHC Document 92-2 Filed 04/28/21 Page 22 of 27

                                                                                                  Appenix B

                                                                                                   Exhibit V
PINON V. DAIMLER AG, MBUSA
                                                                                                 PAGE 1 of 1
Analysis of Economic Impact of Proposed Settlement


Reduction for Lower Claims from Earlier Model Years

Model                            Estimated Cost
Year                              from Estimate
                    2004                    5%
                    2005                    5%
                    2006                    5%
                    2007                    5%
                    2008                    5%
                    2009                    5%
                    2010                   10%
                    2011                   50%
                    2012                   75%
                    2013                  100%
                    2014                  100%
                    2015                  100%
                    2016                  100%
                    2017                  100%
                    2018                  100%
                    2019                  100%
                    2020                  100%




                                                                                                 4/27/2021
N.D. Ga. No. 1:18-CV-03984-MHC                        KERPER AND BOWRON, LLC                       3:25 PM
                                           Case 1:18-cv-03984-MHC Document 92-2 Filed 04/28/21 Page 23 of 27
                                                                                                                                                                                              Appenix B

                                                                                                                                                                                               Exhibit VI
                                                                                                                                                                                             PAGE 1 of 1
PINON V. DAIMLER AG, MBUSA
Analysis of Economic Impact of Proposed Settlement
Previous Claim Reimbursement

                                  (1)               (2)                (3)               (4)                    (5)               (6)           (7)                (8)                 (9)


                                 Settlement         Estimated    Out of Waranty           Goodwill                  Potential   Reduced for    Reduced for
Calendar Year                     Exposures       Cost Per Exp    Loss Estimate             Claims         Settlement Claims    Mileage/Age   Claiming Rate   Low End of Range   High End of Range
                    2006                 13                247            3,095               450                     2,645           2,605          1,236                 618               1,854
                    2007                 72                253           18,188                -                     18,188          17,909          8,499               4,250             12,749
                    2008                205                259           53,165                -                     53,165          52,348         24,844             12,422              37,266
                    2009                404                266          107,417             3,233                   104,185         100,181         46,484             23,242              69,726
                    2010                600                272          163,433             1,770                   161,663         152,409         70,298             35,149             105,448
                    2011                760                279          212,043             3,813                   208,230         187,738         83,954             41,977             125,931
                    2012                947                286          270,943             1,189                   269,754         223,785         96,816             48,408             145,223
                    2013              1,160                293          340,137             4,088                   336,049         266,530        113,557             56,779             170,336
                    2014              1,823                301          547,867             6,716                   541,151         449,888        190,266             95,133             285,398
                    2015              3,811                308       1,174,121             17,100                 1,157,021      1,032,293         437,912            218,956             656,869
                    2016              8,157                316       2,575,756             60,697                 2,515,059      2,330,749       1,006,636            503,318           1,509,954
                    2017            13,851                 324       4,483,234            369,446                 4,113,788      3,807,139       1,682,440            841,220           2,523,660
                    2018            18,564                 332       6,158,772            384,742                 5,774,030      5,224,379       2,364,597          1,182,299           3,546,896
                    2019            19,779                 340       6,725,582            717,985                 6,007,597      5,084,859       2,349,561          1,174,780           3,524,341
                    2020            19,017                 349       6,628,435          1,222,139                 5,406,297      3,950,064       1,825,611            912,805           2,738,416
                    2021              3,982                357       1,422,720            494,934                   927,787         528,652        241,934            120,967             362,901

                                        93,145                       30,884,910          3,288,302               27,596,609      23,411,529     10,544,645          5,272,323          15,816,968


           (1)             Exposures as developed in report, reduced for model year impacts on Exhibit 5
           (2)             Selected cost per exposure as of 8/31/2020, detrended to calendar year
           (3)             (1) x (2)
           (4)             From data provided by Mercedes
           (5)             (3) - (4), limited to 0
           (6)             (5) reduced for impact of mileage/age limits on reimbursements
           (7)             Reduced for claiming rate on Exhibit 7
           (8)             50% x (7)
           (9)             150% x (7)




                                                                                                                                                                                              4/27/2021
N.D. Ga. No. 1:18-CV-03984-MHC                                                            KERPER AND BOWRON, LLC                                                                                3:25 PM
                             Case 1:18-cv-03984-MHC Document 92-2 Filed 04/28/21 Page 24 of 27

                                                                                                  Appenix B

                                                                                                  Exhibit VII
PINON V. DAIMLER AG, MBUSA
                                                                                                 PAGE 1 of 1
Analysis of Economic Impact of Proposed Settlement

Claiming Rate for Reimbursement
(Percent of Class Members who have qualifying
reimbursements who make claims)

Model                                   Estimated
Year                       Percentage Making Claim
                    2004                      31%
                    2005                      32%
                    2006                      34%
                    2007                      36%
                    2008                      38%
                    2009                      40%
                    2010                      42%
                    2011                      44%
                    2012                      46%
                    2013                      49%
                    2014                      51%
                    2015                      54%
                    2016                      57%
                    2017                      60%
                    2018                      63%
                    2019                      67%
                    2020                      70%




                                                                                                  4/27/2021
N.D. Ga. No. 1:18-CV-03984-MHC                       KERPER AND BOWRON, LLC                         3:25 PM
                                    Case 1:18-cv-03984-MHC Document 92-2 Filed 04/28/21 Page 25 of 27

                                                                                                                                                             Appendix C
                                                                                                                                                            PAGE 1 OF 3


                                                           Number of Claims by Year
                                                             Since In-Service Date
 60%




 50%




 40%




 30%




 20%




 10%




  0%
                 C Class                     CLK Class                 E Class                     SL Class                 SLK Class             Grand Total

                                 1st Yr Repair     2nd Yr Repair   3rd Yr Repair   4th Yr Repair       5th Yr Repair   6th or Greater Yr Repair



                                                                                                                                                                4/21/2021
N.D. Ga. No. 1:18-CV-03984-MHC                                           KERPER AND BOWRON, LLC                                                                   3:54 PM
                                 Case 1:18-cv-03984-MHC Document 92-2 Filed 04/28/21 Page 26 of 27

                                                                                                                        Appendix C
                                                                                                                       PAGE 2 OF 3

                                                      Frequency by Model Year
                                                            2004-2018
 10.0%


  9.0%


  8.0%


  7.0%


  6.0%


  5.0%


  4.0%


  3.0%


  2.0%


  1.0%


  0.0%
            2004       2005      2006   2007   2008    2009     2010         2011   2012   2013   2014   2015   2016   2017

                                                                 Frequency



                                                                                                                        4/21/2021
N.D. Ga. No. 1:18-CV-03984-MHC                            KERPER AND BOWRON, LLC                                          4:02 PM
                                 Case 1:18-cv-03984-MHC Document 92-2 Filed 04/28/21 Page 27 of 27

                                                                                                                       Appendix C
                                                                                                                      PAGE 3 OF 3

                                                      Severity by Model Year
                                                            2004-2018
 8,000



 7,000



 6,000



 5,000



 4,000



 3,000



 2,000



 1,000



     0
           2004       2005       2006   2007   2008   2009     2010         2011   2012   2013   2014   2015   2016   2017

                                                                 Severity



                                                                                                                       4/21/2021
N.D. Ga. No. 1:18-CV-03984-MHC                           KERPER AND BOWRON, LLC                                          4:01 PM
